Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.
 Pending claims 1-11, 21-24 are addressed below.

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-11, 21-23) in the reply filed 03/06/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “filtering system” in claim 24. The claim limitation uses a generic placeholder (“system”) that is coupled with functional language (“filtering”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph 60 indicates the “filtering system” include a skimmer 404, a filtering pump 406, a filter valve 410, and a filter 408. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), further in view of Stephens (US 20120230846).
Re claim 1, Voorhees  discloses an apparatus (figs. 1 and 6) for mitigating a risk of fire comprising: 
an intake conduit 16, 24 configured to receive a volume of water; 
a pump 14 coupled to the intake conduit, the pump configured to transport the volume of water to one of a soaker component connection 100 and a connection point (connection point to 108; see fig. 6) configured to connect to an external fire mitigation device (hose reel; par. 31); and
a mitigation controller (28; par. 23) that start the pump via input signals. 
Voorhees also shows a diverter valve setup coupled to the pump 14 in fig. 6 for selective use to control fire not detected by the sensor, as described in paragraph 31, but does not explicitly teach the diverter valve selectively operable in a first position and in a second position, where the first position fluidly connects the intake conduit to the soaker component connection and the second position fluidly connects the intake conduit to the connection point.
Claffey discloses a divert valve 200, fig. 3, for the fire system shown in fig. 1, wherein the diverter valve is selectively operable in two positions, a first position for normal circulation of water and a second position fluidly connects the intake conduit 204 to the connection point 208 where an external fire hose 212 is connected for control of small fires (par. 25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Claffey to provide the diverter valve being selectively operable in a first position and in a second position, where the first position fluidly connects the intake conduit to the soaker component connection and the second position fluidly connects the intake conduit to the connection point. Doing so would make it easier for user to manually direct water to the fire hose for control of small fires not detected by the sensors, as suggested by the above teachings of both Voorhees and Claffey.
Voorhees does not teach that the mitigation controller 28 configured to accept a service key to unlock access to the pump or diverter valve, the service key configured to unlock a firefighting mode configured to allow firefighters access to the pump or the diverter valve. 
However, Stephens discloses a controller 700 for a fire pump that is configured to accept a service key (“password”, via display 720, fig. 7B to enable a user access controls, par. 109) to unlock access to the pump (par. 112, 113: “One or more of these submenus may be locked out by the manufacturer or password protected”), the service key configured to unlock a firefighting mode configured to allow firefighters access to the pump (the claim language specify that the “firefighting mode” is the mode that allow firefighters/users to access the pump. In this case, the Stephens discloses a fire pump with a password protected controller to allow users, firefighters included, to access the pump controls. Teachings by Stephens meet this limitation of the “firefighting mode”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Stephens to substitute a generic controller with the mitigation controller configured to accept a service key to unlock access to the pump or diverter valve, the service key configured to unlock a firefighting mode configured to allow firefighters access to the pump or diverter valve. The substitution of one known element (generic controller) as taught by Voorhees with another (mitigation controller as claimed) as taught by Stephens would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of controller would have yielded predictable results, namely, allowing system control for pump operation for fire suppression. In addition, doing so would prevent unauthorized manipulation, as taught by Stephens in paragraph 113, consequently ensuring that the system operates effectively as designed, for its purpose is to save lives and protect properties in a fire hazard scenario. 

Re claim 2, Voorhees, as modified, teaches the apparatus of claim 1. Voorhees does not explicitly teach the connection point comprises a fitting configured to couple to a fire hose.
Claffey teaches the connection point at 208 being a fitting, hose thread, configured to couple to the fire hose 212, par. 25. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Claffey to utilize the connection point comprises a fitting configured to couple to a fire hose. Doing so would allow the fire hose to be interchangeable in the event one fire hose is damaged. 

Re claim 3, Voorhees, as modified, teaches the apparatus of claim 1, where the diverter valve comprises a selector handle (see handle structure in Claffey, fig. 3), the selector handle configured to move the diverter valve from the first position to the second position (with handle structure shown, along with description of manually closing/opening ports in paragraph 25, it would be obvious to one in the art that the selector handle on this diverter valve structure allows valve position movements).

Re claim 6, Voorhees, as modified, teaches the apparatus of claim 1, wherein the mitigation controller operatively connected to the pump to selectively change the pump from a dormant state to an active state (Voorhees, 28, fig. 1, par. 18: “The pump is operated from a control panel 28, which receives signals as described below and automatically starts the pump”).

Re claim 8, Voorhees, as modified, teaches the apparatus of claim 6, where the mitigation controller is connected to a communication network (via antenna 29 in Voorhees; par. 18) to allow the pump to be selectively changed from the dormant state to the active state from a location remote from the mitigation controller (par. 18: “The control panel 28 may also be provided with an antenna 29 to receive a remotely send signal to start and stop the system, if desired. The signal may be a radio frequency signal, a telephone operable signal, or similar electronic signal.”).

Re claim 21, Voorhees, as modified, teaches the apparatus of claim 1 further comprising: a drain (Voorhees, 26; fig. 1) fluidly coupled to a base of a swimming pool (20), the drain coupled to the intake conduit (par. 17).

Re claim 22, Voorhees, as modified, teaches the apparatus of claim 1 where the intake conduit (16, 24) is couplable to a swimming pool comprising the volume of water (amount of water entering the intake conduit from the pool as shown in Voorhees fig. 1).

Re claim 23, Voorhees, as modified, teaches the apparatus of claim 1 where the intake conduit (16, 24) is coupled to a drain (26, shown in Voorhees fig. 1) of a pool comprising the volume of water, and where the pump is configured to transport the volume of water received from the pool to the one of the soaker component connection and the connection point to mitigate the risk of fire to a structure (see fig. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), and Stephens (US 20120230846), further in view of Groonwald (US 20100270041).
Re claim 4, Voorhees, as modified, teaches the apparatus of claim 1, but does not teach a check valve fluidly connected between the intake conduit and the pump.
Groonwald discloses a firefighting system that includes a check valve 74 fluidly connected between the intake conduit 48 and the pump 38 (fig. 2, par. 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Groonwald to add a check valve fluidly connected between the intake conduit and the pump, so that proper one-way flow toward the pump is ensured for flow efficiency. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), and Stephens (US 20120230846), further in view of Lalouz (US 20100071917).
Re claim 5, Voorhees, as modified, teaches the apparatus of claim 1, that include various heat activated soakers (fig. 6, at 106) but does not teach the apparatus further comprising a protection soaker comprising a heat activated sprinkler head, the protection soaker fluidly connected to the pump and configured to dispense the volume of water onto at least one of the pump and the diverter valve.
Lalouz discloses an apparatus in the same field of endeavor (fire protection system) that includes a protection soaker 107 (fig. 1) being a heat activated sprinkler head (activated via sensors 101; par. 33) that is fluidly connected to the pump 102 to dispense a volume of water onto the pump (see sprinkler 107 and pump 102 at top right corner of figure 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Lalouz to provide a protection soaker that also dispense water onto and protect the pump. Doing so would ensure the system can continue to function even with some heat exposure and reduce risk of the pump being damage too early which would render the system inoperable. 

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), and Stephens (US 20120230846), further in view of Sullivan (US 20130255970).
Re claim 7, Voorhees, as modified, teaches the apparatus of claim 6 further comprising a housing, the housing substantially enclosing the pump, the diverter valve and the mitigation controller.
Sullivan discloses a fluid delivery system that includes a casing 37 for housing its pump 31 and valves (fig. 1), where Sullivan further discloses the controller can also be mounted internal to the casing 37 (par. 94). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Sullivan to provide a housing, the housing substantially enclosing the pump, the diverter valve and the mitigation controller. Doing so would ensure these essential system components are protected to the elements, potential tamper, and hazards. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), and Stephens (US 20120230846), further in view of Smagac (US 5165482). 
Re claim 9, Voorhees, as modified, teaches the apparatus of claim 6, where the controller 28 receives information about a risk of fire (via sensors 52) and in response to receiving the information, the controller 28 activates the pump 14 (par. 23).
Voorhees does not teach the mitigation controller comprises: a processing device; and a non-transient machine readable storage media comprising computer program code which, when executed by the processing device, receives information and activate the pump.
Smagac discloses a fire deterrent system (fig. 2) that includes a controller that is a computer based controller 1, the computer being a processing device with memory (col. 7, ln 7) comprising program code (“computer program”, see algorithm logic shown in figs. 3-5), which receives information (step 301, col. 5, ln 63-67) and activate the pump (step 308, col. 6, ln 20-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Smagac to provide the mitigation controller comprises: a processing device; and a non-transient machine readable storage media comprising computer program code which, when executed by the processing device, receives information and activate the pump. Doing so would improve fire system for the protected area in a preemptive manner to effectively prevent ignition and spray of fire, as taught by Smagac in column 2, lines 5-9.

Re claim 10, Voorhees, as modified, teaches the apparatus of claim 9, wherein the information about the risk of fire is received from at least one of: a local user selection, a remote user selection, a weather information source, an emergency management information source, and sensor data (Voorhees: sensor data via sensor 52 shown in fig. 1; Smagac: data from sensor 2; col. 5, ln 63-67).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), and Stephens (US 20120230846), further in view of Gibbs (US 20090321089).
Re claim 11, Voorhees, as modified, teaches the apparatus of claim 1, but fails to teach a back-up power source, where the pump is operatively connectable to the back-up power source.
Gibbs discloses in paragraph 33: “The pumps, valves, and elements of the fire suppression system may have …back up power source, so that the system may operate when the main power is cut, for example, by the source of the tank fire or is cut by an explosion in one or more of the tanks.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Gibbs to provide a back-up power source, where the pump is operatively connectable to the back-up power source. Doing so would ensure the fire system can continue to operate even when the main power is disrupted, as taught by Gibbs in paragraph 33. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees (US 20090151961) in view of Claffey (US 20110114341), further in view of Etani (US 4692314).
Re claim 24, Voorhees  discloses an apparatus (figs. 1 and 6) for mitigating a risk of fire comprising: 
an intake conduit 16, 24 configured to receive a volume of water from a water source 20; 
a pump 14 coupled to the intake conduit, the pump configured to transport the volume of water to one of a soaker component connection 100 and a connection point (connection point to 108; see fig. 6) configured to connect to an external fire mitigation device (hose reel; par. 31).
Voorhees also shows a diverter valve setup coupled to the pump 14 in fig. 6 for selective use to control fire not detected by the sensor, as described in paragraph 31, but does not explicitly teach the diverter valve selectively operable in a first position and in a second position, where the first position fluidly connects the intake conduit to the soaker component connection and the second position fluidly connects the intake conduit to the connection point.
Claffey discloses a divert valve 200, fig. 3, for the fire system shown in fig. 1, wherein the diverter valve is selectively operable in two positions, a first position for normal circulation of water and a second position fluidly connects the intake conduit 204 to the connection point 208 where an external fire hose 212 is connected for control of small fires (par. 25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Claffey to provide the diverter valve being selectively operable in a first position and in a second position, where the first position fluidly connects the intake conduit to the soaker component connection and the second position fluidly connects the intake conduit to the connection point. Doing so would make it easier for user to manually direct water to the fire hose for control of small fires not detected by the sensors, as suggested by the above teachings of both Voorhees and Claffey.
Voorhees does not teach a filtering system coupled to the water source, where the pump operates independently of the filtering system.
Etani discloses a filtering system 217 for a water source 210 (tub) with water jet features 221-224 (fig. 6), wherein the pump 220 for the jet operates independently (the water jet flow line is separate and independent of the water filtering flow line) of the filtering system 217 (col. 6, ln 23-30). Etani discloses a filtering system that is equivalent to the “filtering system” disclosed in the pending application (see the Claim Interpretation section above).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voorhees to incorporate the teachings of Etani to provide a filtering system coupled to the water source, where the fire pump operates independently of the filtering system. Since the water source taught by Voorhees is also a swimming pool that is often used for recreational purposes, providing a separate and independent filtering system as claimed would allow proper cleaning of the pool without wearing down the fire pump and tampering with the designed fire extinguishing performance of fire pump during filter pump maintenance. The functionality of the filtering system (filtering water) would be the same if the filtering system operates independently of the pump. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection as the new teaching by Stephens (US 20120230846) and Etani (US 4692314) is/are not specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752